DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 6, 17, 18, and 20-25 are cancelled. A complete action on the merits of pending claims 1-5, 7-16, 19, and 26-32 appears herein.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over SAADAT (US 2015/0164571 A1), in view of Greep et al. (hereinafter “Greep”) (US 2018/0333195 A1), in view of Quick et al. (hereinafter “Quick”) (US 2004/0030334 A1) and further in view of Mitchell et al. (hereinafter “Mitchell”) (US 2007/0179495 A1).
Regarding claims 1, 2, and 9, SAADAT teaches
a handle; (Fig. 2, Char. 24: pistol grip)
(Fig. 20E, Char. 354: shaft) and configured to deliver energy to the airway tissue to modify at least one property of the airway tissue. (Fig. 20E, Char. 356: electrode structure) 
SAADAT does not explicitly teach
an outer shaft fixedly attached to the handle; 
the shaft is an inner shaft disposed in a lumen of an outer shaft such that the inner shaft can slide in and out of the outer shaft to adjust a length of the device between a retracted configuration and an extended configuration;
the rotatable treatment element comprises: a first treatment portion facing in a first direction around a circumference of the rotatable treatment element; and a second treatment portion facing in a second direction around the circumference of the rotatable treatment element;
a fixation mechanism coupled with the outer shaft and the inner shaft, for locking the inner shaft relative to the outer shaft to prevent sliding of the inner shaft and unlocking the inner shaft relative to the outer shaft to allow the inner shaft to slide.
Greep, in an analogous device, teaches an outer shaft fixedly attached to the handle and comprising a lumen; (Fig. 3A, 4, and 5, Char 222 and 254)
an inner shaft disposed in the lumen of the outer shaft (Fig. 3A, 4, and 5, Char. 228: extendable section) such that the inner shaft can slide in and out of the outer shaft to adjust a length of the device between a retracted configuration and an extended configuration (Page 3, Par. [0040]; and Fig. 4-5: extendable section (228) is translatable relative to hand piece (222) and grip (254 shown in Fig. 3A))

The combination of SAADAT/Greep, as discussed above, does not explicitly teach 
the rotatable treatment element comprises: a first treatment portion facing in a first direction around a circumference of the rotatable treatment element; and a second treatment portion facing in a second direction around the circumference of the rotatable treatment element;
a fixation mechanism coupled with the outer shaft and the inner shaft, for locking the inner shaft relative to the outer shaft to prevent sliding of the inner shaft and unlocking the inner shaft relative to the outer shaft to allow the inner shaft to slide.
Quick, in a similar field of endeavor, teaches 
a fixation mechanism (Fig. 1, Char. 19 and 20) coupled with an outer shaft (Fig. 1, Char. 14: distal end of handle) and an inner shaft (Fig. 1, Char. 11: exposed electrode), for locking the inner shaft relative to the outer shaft to prevent sliding of the inner shaft and unlocking the inner shaft relative to the outer shaft to allow the inner shaft to slide; (Page 3, Par. [0036]: Thumb slide (19) allows axial translation of an electrode assembly with handle detents (20) being provided to lock the slide at various positions along a length of the handle. The electrode assembly would be locked in place when thumb slide (19) is within one of the detents (20), and free to translate with thumb slide (19) when thumb slide (19) is outside of the detents (20))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of SAADAT/Greep to incorporate the teachings of Quick and include a fixation mechanism coupled to the inner and outer shaft, for locking the inner shaft relative to the outer shaft to prevent sliding of the inner shaft and unlocking the inner shaft relative to the outer shaft to allow the inner shaft to slide. Doing so would minimize the risk of unintentional translation of the inner shaft during a procedure, thereby minimizing accidental damage to tissue outside of the target treatment zone.
The combination of SAADAT/Greep/Quick, as discussed above does not explicitly teach the rotatable treatment element comprises: a first treatment portion facing in a first direction around a circumference of the rotatable treatment element; and a second treatment portion facing in a second direction around the circumference of the rotatable treatment element;
Mitchell, in a similar field of endeavor, teaches an electrosurgical treatment element (Fig. 4A-4C, Char. 414: distal portion) comprising a first treatment portion facing in a first direction around a circumference of the treatment element; (Fig. 4A-C, Char. 432: second electrode surface area) and a second treatment portion facing in a  (Fig. 4A-C, Char. 431: first electrode surface area) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of SAADAT/Greep/Quick as discussed above, to incorporate the teachings of Mitchell, and include the distal portion (414), first electrode surface area (431), and second electrode surface area (432). Doing so would be a simple substitution of one treatment element for another, and would allow for multiple treatment procedures to be performed using a single electrosurgical probe, as suggested in Mitchell. (Fig. 3-4C and Page 4, Par. [0048])
Regarding claim 3, the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, teaches the inner shaft is free to rotate in a plane perpendicular to a length of the inner shaft, relative to the outer shaft, to cause the rotatable treatment element to face in different directions. (SAADAT: Page 9, Col. 1-2, Par. [0149]: Probe shaft (20) is rotably coupled to the surgical device (29))
Regarding claim 4, the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, teaches the fixation mechanism comprises a peg (Quick: Fig. 1-2, Char. 19 and 27 – It is implicit that this limitation be present in the SAADAT/Greep/Quick/Mitchell combination based on the rejection to claims 1, 2, and 9 above.) and multiple landings disposed along a channel on at least one of the outer shaft or the inner shaft. (Quick: Fig. 1-2: Char. 20: detents – It is implicit that this limitation be present in the SAADAT/Greep/Quick/Mitchell combination based on the rejection to claims 1, 2, and 9 above.)
Regarding claim 5, the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, teaches the first treatment portion comprises at least one pairs of non-penetrating bipolar radiofrequency electrodes arrayed on a first treatment surface, (Attached “Annotated Mitchell Fig 4B” below: first and second non-penetrating electrodes) 
	                 Annotated Mitchell Fig 4B:

    PNG
    media_image1.png
    408
    598
    media_image1.png
    Greyscale

The combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, does not explicitly teach the second treatment portion comprises at least one pair of penetrating bipolar radiofrequency electrodes arrayed on a second treatment surface. 
SAADAT, in another embodiment, teaches the use of at least one pair of penetrating bipolar radiofrequency electrodes (Fig. 23B and 27, Char. 464: ablation needle) configured to limit ablation effects to the sub-mucosal space. (Pages 16-17, Par. [0188]: Each RF ablation needle 464 has a proximal electrically insulating coating 405, and a distal electrically insulating coating 404, forming RF electrode surface 403. Proximal insulator 405, and distal insulator 404 are configured for limiting the ablation effects to the sub-mucosal space.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, to incorporate the teachings of the penetrating electrode embodiment of SAADAT, and configure the second treatment portion to comprise the at least one pair of ablation needles (464) of SAADAT. Doing so would allow a user to limit the ablation effects to the sub-mucosal space as desired, as discussed in SAADAT (Pages 16-17, Par. [0188]), protecting the surrounding tissue.
Regarding claim 10, the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, does not explicitly teach a third treatment portion facing in a third direction around the circumference of the rotatable treatment element.
Mitchell further teaches the use of three or more electrode surface areas disposed around a circumference of an electrosurgical probe. (Page 8, Par. [0083])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, to further incorporate the teachings of Mitchell, and include a third electrode surface area facing in a third direction around the circumference of the rotatable treatment element. Doing 
Regarding claim 11, the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, teaches the rotatable treatment element is sized to fit through a nostril of a nose to treat nasal airway tissue. (SAADAT: Page 18, Claim 3)
Claims 7, 8, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over SAADAT (US 2015/0164571 A1), in view of Greep (US 2018/0333195 A1), in view of Quick (US 2004/0030334 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claims 1, 2, and 9 above, and further in view of Christopherson (US 2005/0171522 A1).
Regarding claim 28, the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, does not explicitly teach
a position indicator coupled with the inner shaft; and 
at least one position sensor in the handle configured to sense the position indicator and provide an output signal related to a position of the position indicator to a control system coupled with the device to allow the control system to modify operation of the device based on the position of the position indicator.
		Christopherson, in a similar field of endeavor, teaches
a position indicator coupled with the inner shaft; (Pages 5-4, Par. [0041]: an optical or magnetic surface can be located on needle (19) or non-conductive tube (56) and have marks that travel through an optical or magnetic sensor.) and 
at least one position sensor (Fig. 3A, Char. 55: position sensor) configured to sense the position indicator (Pages 4-5, Par. [0041]: the marks on the needle (19) or non-conductive tube (56) travel through an optical or magnetic sensor in which the marks are counted to determine the position of the needle.) and provide an output signal related to a position of the position indicator to a control system coupled with the device (Pages 3-4, Par. [0036]: the controller can process a needle position signal and refer to a lookup table to obtain the corresponding needle position) to allow the control system to modify operation of the device based on the position of the position indicator. (Pages 6-7, Par. [0060]: If the needle is not fully retracted during repositioning of the needle, an alarm or other warning is generated until the needle is fully retracted.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of SAADAT/Greep/Quick/Mitchell, as applied to claims 1, 2, and 9 above, to incorporate the teachings of Christoperson and include a position sensor configured to sense a position indicator on the inner shaft of the SAADAT/Greep/Quick/Mitchell combination and provide an output signal related to a position of the position indicator to a control system coupled with the device to allow the control system to modify operation of the device based on the position of the position indicator. Doing so would allow the user to accurately determine the position of the inner shaft relative to the outer shaft, and warn a user if the inner shaft is not fully retracted before repositioning the device, simplifying the ablation procedure as the inner shaft position is more readily determined. (Christopherson: Page 7, Par. [0062]) In this combination, the position sensor would be located in the handle, along the translation path of the inner shaft.
Regarding claim 7, the combination of SAADAT/Greep/Quick/Mitchell/Christopherson, as applied to claim 28 above, teaches the at least one position sensor is configured to determine whether the inner shaft is in a retracted configuration or an extended configuration. (Christopherson: Pages 6-7, Par. [0060]: The position of the needle is sensed. If the needle is not fully retracted during repositioning of the needle, an alarm or other warning is generated until the needle is fully retracted – It is implicit that this limitation be present in the SAADAT/Greep/Quick/Mitchell/Christopherson combination based on the rejection to claim 28 above.)
Regarding claim 8, the combination of SAADAT/Greep/Quick/Mitchell/Christopherson, as applied to claim 7 above, teaches the device is configured to operate using a first set of parameters when the inner shaft is in the retracted configuration and using a second set of treatment parameters inner shaft is in the extended configuration. (Christopherson: Pages 6-7, Par. [0060]: If the needle is not fully retracted during repositioning of the needle, an alarm or other warning is generated until the needle is fully retracted– It is implicit that this limitation be present in the SAADAT/Greep/Quick/Mitchell/Christopherson combination based on the rejection to claim 7 above.)
Claims 12, 14-16, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over SAADAT (US 2015/0164571 A1), in view of Greep (US 2018/0333195 A1), and further in view of Mitchell (US 2007/0179495 A1).
Regarding claims 12 and 29, SAADAT teaches
(Page 9, Par. [0149]: the surgeon or practitioner may hold the device like a writing utensil using finger grips (25), and/or using pistol grip (24))
advancing a treatment element (Fig. 20E, Char. 356: electrode structure) of the airway treatment device through a nostril of the patient and into the airway while holding the handle; (Fig. 28 and Pages 17-18, Claim 1: introducing a distal end of a probe shaft through the nasal cavity.)
contacting a first treatment surface of the treatment element with mucosa lining the airway in a first location within the airway; (Fig. 26A-B: RF ablation probe is contacting mucosal surface (437))
delivering energy from the first treatment surface to modify a property of tissue below the mucosa in the first location; (Fig. 26B, and Page 17, Par. [0191]: the ablation zone encompasses posterior nasal nerve (434), below the mucosal surface (437))
contacting the first treatment surface of the treatment element with mucosa lining the airway in a second location within the airway; and delivering energy from the first treatment surface to modify a property of tissue below the mucosa in the second location, (One of ordinary skill in the art would recognize that the device can be repositioned within the airway and deliver energy to multiple locations as needed to ensure completeness of the procedure.)
wherein the property of the tissue below the mucosa in the first location and the property of the tissue below the mucosa in the second location remain at least partially modified after the treatment element is removed and the tissue heals. (Pages 17-18, Claim 1: at least one posterior nasal nerve is ablated. Once ablated, the nerve would naturally remain at least partially modified after the treatment element is removed and the surrounding tissue heals.)
SAADAT does not explicitly teach the shaft is an inner shaft; rotating the treatment element in a plane perpendicular to a length of the airway treatment device; adjusting the inner shaft of the airway treatment device relative to an outer shaft of the airway treatment device, to adjust a length of the airway treatment device, wherein the outer shaft is fixedly attached to the handle; the treatment element comprises a second treatment surface, and the treatment surface used to contact and deliver energy to the tissue in the second location is the second treatment surface.
Greep, in an analogous device, teaches rotating a treatment element (Fig. 3A, 4, and 5, Char. 230: electrode tip) in a plane perpendicular to a length of the airway treatment device; (Page 4, Par. [0047]: electrode tip (230) is configured to rotate with distal section (260); Page 4, Par. [0048]: A user can rotate the distal section (260) to make dynamic adjustments to the angle of the electrode tip (230) during a procedure, according to the user’s preferences and/or patient needs.) adjusting an inner shaft of the airway treatment device (Fig. 3A, 4, and 5, Char. 228: extendable section) relative to an outer shaft of the airway treatment device, (Fig. 3A, 4, and 5, Char 222 and 254) to adjust a length of the airway treatment device, (Fig. 4-5 and Par. [0044]: extendable section (228) can selectively translate within hand piece (222)) wherein the outer shaft is fixedly attached to the handle, (Fig. 4-5) and wherein the treatment element is attached to a distal end of the inner shaft; (Fig. 4-5, Char. 230: electrode tip)
 to adjust a length of the airway treatment device. Doing so would allow for better positioning of the treatment element at the treatment site, as the treatment element would then be capable of both being angled relative to the target tissue, as discussed in Greep (Page 4, Par. [0048]), as well as being moved deeper into the nostril/treatment site.
The combination of SAADAT/Greep, as discussed above, does not explicitly teach the treatment element comprises a second treatment surface, and that the treatment surface used to contact and deliver energy to the tissue in the second location is the second treatment surface.
Mitchell, in a similar field of endeavor, teaches a treatment element (Fig. 4A-4C, Char. 414: distal portion) comprising a first treatment surface (Fig. 4A-4C, Char. 431: first electrode surface area) and a second treatment surface. (Fig. 4A-4C, Char. 432: second electrode surface area)
(Page 4, Par. [0048]; One of ordinary skill in the art would recognize that the first and second electrosurgical procedures can be performed in a first and second treatment location, at least in that different treatment locations will require different operating parameters. (Optimum operating conditions will vary depending on at least tissue thickness and composition))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of SAADAT/Greep, as discussed above, to incorporate the teachings of Mitchell, and configure the treatment element to comprise a second treatment surface, and to use the second treatment surface used to contact and deliver energy to the tissue in the second location. Doing so would be a simple substitution of one treatment element for another, and would allow for multiple treatment procedures to be performed using a single electrosurgical probe, as suggested in Mitchell. (Fig. 3-4C and Page 4, Par. [0048])
Regarding claims 14 and 16, the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, teaches adjusting the inner shaft relative to the outer shaft comprises extending the inner shaft out of the outer shaft to increase the length of the airway treatment device, and retracting the inner shaft into the outer shaft to decrease the length of the airway treatment device. (Greep: Fig. 4-5 and Par. [0044]: extendable section (228) can selectively translate within hand piece (222) between a fully retracted position and a fully extended position – It is implicit that this limitation be present in the SAADAT/Greep/Mitchell combination based on the rejection to claims 12 and 29 above.)
Regarding claims 15, the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, teaches adjusting the inner shaft relative to the outer shaft comprises rotating the inner shaft. (Greep: Page 4, Par. [0047]: electrode tip (230) is configured to rotate with distal section (260); Page 4, Par. [0048]: A user can rotate the distal section (260) to make dynamic adjustments to the angle of the electrode tip (230) during a procedure, according to the user’s preferences and/or patient needs – It is implicit that this limitation be present in the SAADAT/Greep/Mitchell combination based on the rejection to claims 12 and 29 above.)
Regarding claims 31, the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, teaches 
rotating the treatment element in the plane perpendicular to the length of the airway treatment device; (Greep: Page 4, Par. [0047]: electrode tip (230) is configured to rotate with distal section (260); Page 4, Par. [0048]: A user can rotate the distal section (260) to make dynamic adjustments to the angle of the electrode tip (230) during a procedure, according to the user’s preferences and/or patient needs – it is implicit that this feature be present in the SAADAT/Greep/Mitchell combination based on the rejection to claim 12 above.) 
 (SAADAT: Fig. 26A-B: RF ablation probe is contacting mucosal surface (437); One of ordinary skill in the art would recognize that the device can be repositioned within the airway and deliver energy to multiple locations as needed to ensure completeness of the procedure.) and 
delivering energy from the treatment surface to modify a property of tissue below the mucosa in the third location. (SAADAT: Pages 17-18, Claim 1; Fig. 26B, and Page 17, Par. [0191]: the ablation zone encompasses posterior nasal nerve (434), below the mucosal surface (437))
The combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, does not explicitly teach the treatment surface used to contact and treat the third location is a third treatment surface.
Mitchell further teaches the use of a third electrode surface area; (Page 8, Par. [0083]) and that a user selects an effective electrode surface area that will be exposed for use in a first electrosurgical procedure, and selects another effective electrode surface to be exposed for use in a second electrosurgical procedure, wherein the different electrosurgical procedures can comprise different operating parameters (Page 4, Par. [0048]; One of ordinary skill in the art would recognize that the multiple electrosurgical procedures can be performed in an equal number of treatment locations, at least in that different treatment locations will require different operating parameters. (Optimum operating conditions will vary depending on at least tissue thickness and composition))

Regarding claims 32, the combination of SAADAT/Greep/Mitchell, as applied to claim 26 above, teaches delivering radiofrequency energy (SAADAT: Page 16, Par. [0185]) from the second treatment surface. (Mitchell: Page 2, Par. [0037]: Generator (50) delivers and/or controls a supply of energy, such as RF energy; First and second electrode surface areas (431 and 432) would be configured to receive and output RF energy – it is implicit that this feature be present in the SAADAT/Greep/Mitchell combination based on the rejection to claim 12 above.)
The combination of SAADAT/Greep/Mitchell, as applied to claim 26 above, does not explicitly teach that the energy is delivered via multiple, penetrating bipolar radiofrequency energy electrode pairs arrayed on the second treatment surface.
SAADAT, in another embodiment, teaches the use of at least one pair of penetrating bipolar radiofrequency electrodes (Fig. 23B and 27, Char. 464: ablation needle) configured to limit ablation effects to the sub-mucosal space. (Pages 16-17, Par. [0188]: Each RF ablation needle 464 has a proximal electrically insulating coating 405, and a distal electrically insulating coating 404, forming RF electrode surface 403. Proximal insulator 405, and distal insulator 404 are configured for limiting the ablation effects to the sub-mucosal space.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of SAADAT/Greep/Mitchell, as applied to claim 26 above, to incorporate the teachings of the penetrating electrode embodiment of SAADAT, and configure the second treatment portion to comprise the at least one pair of ablation needles (464) of SAADAT. Doing so would allow a user to limit the ablation effects to the sub-mucosal space as desired, as discussed in SAADAT (Pages 16-17, Par. [0188]), protecting the surrounding tissue.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SAADAT (US 2015/0164571 A1), in view of Greep (US 2018/0333195 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claim 12 and 29 above, and further in view of Shin et al. (hereinafter “Shin”) (US 2018/0103940 A1).
Regarding claim 13, the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, teaches adjusting an inner shaft relative to an outer shaft. (Greep: Fig. 4-5 and Par. [0044]: extendable section (228) can selectively translate within hand piece (222) – it is implicit that this feature be present in the SAADAT/Greep/Mitchell combination based on the rejection to claim 12 above.)
The combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, does not explicitly teach loosening a fixation mechanism coupling the outer shaft to the inner shaft before adjusting the inner shaft relative to the outer shaft; and 
Shin, in a similar field of endeavor, teaches loosening a fixation mechanism coupling an outer shaft (Fig. 9, Char. 1311: handle) to an inner shaft (Fig. 9, Char. 1331: first guide portion) before adjusting the outer shaft relative to the inner shaft; (Par. [0119]: First protrusion (1312b) is drawn out from the first fixing groove (1331a), allowing first handle (1311) to move along first guide portion (1331)) and tightening the fixation mechanism after adjusting the outer shaft relative to the inner shaft. (Par. [0119]: as the handle is moved, elastic body (1313) pulls the first pin (1312) into one of the fixing grooves (1331a), fixing the handle in place relative to the first guide portion.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, to incorporate the teachings of a fixation mechanism used to control the movement of a translating shaft of Shin, and include a fixation mechanism coupled to the outer and inner shafts, such that the fixation mechanism is loosened before adjusting the position of the inner shaft relative to the outer shaft, and tightening the fixation mechanism after adjusting the inner shaft relative to the outer shaft. Doing so would minimize the risk of unintentional translation of the inner shaft during a procedure, thereby minimizing accidental damage to tissue outside of the target treatment zone.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SAADAT (US 2015/0164571 A1) in view of Greep (US 2018/0333195 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claims 12 and 29 above, and further in view of WOLF et al. (hereinafter “WOLF”) (US 2014/0088463 A1).
Regarding claim 19, the combination of SAADAT/Greep/Mitchell, as applied to claim 12 above, does not explicitly teach at least the first location comprises a nasal valve of the airway.
WOLF, in an analogous device, teaches treating a nasal valve of an airway. (Page 25, Claim 6)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, to incorporate the teachings of WOLF and treat a nasal valve of the airway. Doing so would allow for a user to treat a patient and improve a patient’s breathing by causing a decrease an airflow resistance in the patient’s nasal airway. (WOLF: Page 2, Par. [0020])
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over SAADAT (US 2015/0164571 A1) in view of Greep (US 2018/0333195 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claims 12 and 29 above, and further in view of Paul et al. (hereinafter “Paul”) (US 2012/0059255 A1).
Regarding claims 26, the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, teaches delivering the energy from the first treatment surface comprises delivering radiofrequency energy (SAADAT: Page 16, Par. [0185]) from a pair of non-penetrating bipolar radiofrequency energy electrodes arrayed on the first treatment (Attached “Annotated Mitchell Fig 4B” below: first and second non-penetrating electrodes – it is implicit that this feature be present in the SAADAT/Greep/Mitchell combination based on the rejection to claims 12 and 29 above.) 
	               
	          Annotated Mitchell Fig 4B:

    PNG
    media_image1.png
    408
    598
    media_image1.png
    Greyscale


The combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, does not explicitly teach the electrodes arrayed on the first treatment surface comprise multiple pairs of non-penetrating bipolar radiofrequency energy electrodes.
		Paul, in a similar field of endeavor, teaches an electrosurgical catheter (Fig. 1, Char. 14: catheter) comprising multiple pairs of non-penetrating bipolar radiofrequency energy electrodes (Fig. 11-12, Char. 92: electrode elements) arrayed on a first treatment surface. (Fig. 11-12, Char. 902: base)
		Paul further teaches that the electrode elements may be selectively energized in order to produce lesions of different shapes as desired by a user. (Page 2, Par. [0016])
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over SAADAT (US 2015/0164571 A1), in view of Greep (US 2018/0333195 A1), in view of Quick (US 2004/0030334 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claim 5 above, and further in view of Eggers et al. (hereinafter “Eggers”) (US 5,766,153).
Regarding claim 27, the combination of SAADAT/Greep/Quick/Mitchell, as applied to claim 5 above, does not explicitly teach at least one of the first treatment surface or the second treatment surface is convex, and wherein at least one of the first treatment surface or the second treatment surface is concave.
Eggers, in a similar field of endeavor, teaches an electrosurgical probe comprising an electrode array formed over a contact surface, wherein the contact surface can be concave or convex according to the specific application of the electrosurgical probe. (Col. 9, Lines 58-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of  above, to incorporate the teachings of Eggers, and configure at least one of the first treatment surface or the second treatment surface to be convex, and configure at least one of the first treatment surface or the second treatment surface to be concave. Doing so would allow the treatment surface areas to better contact and conform to the tissue being treated.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over SAADAT (US 2015/0164571 A1) in view of Greep (US 2018/0333195 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claims 12 and 29 above, and further in view of Christopherson (US 2005/0171522 A1).
Regarding claim 30, the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, does not explicitly teach sensing a position of the inner shaft relative to the outer shaft using a position indicator on the inner shaft and at least one sensor in the handle; providing output from the at least one sensor to a control system coupled with the airway treatment device; and modifying operation of the airway treatment device with the control system, based at least in part on the output from the at least one sensor.
Christopherson, in a similar field of endeavor, teaches
sensing a position of the inner shaft (Fig. 3A, Char. 19: needle) relative to the outer shaft (Fig. 3A, Char. 44: probe guide housing) using a position indicator on the inner shaft (Pages 5-4, Par. [0041]: a position the needle is sensed using an optical or magnetic surface can be located on needle (19) or non-conductive tube (56) and have marks that travel through an optical or magnetic sensor.) and at least one sensor (Fig 3A, Char. 55: position sensor)
(Pages 3-4, Par. [0036]: the controller can process a needle position signal and refer to a lookup table to obtain the corresponding needle position)
modifying operation of the airway treatment device with the control system, based at least in part on the output from the at least one sensor. (Pages 6-7, Par. [0060]: If the needle is not fully retracted during repositioning of the needle, an alarm or other warning is generated until the needle is fully retracted.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of SAADAT/Greep/Mitchell, as applied to claims 12 and 29 above, to incorporate the teachings of Christoperson and include a position sensor configured to sense a position indicator on the inner shaft of the SAADAT/Greep/Mitchell combination and provide an output signal related to a position of the position indicator to a control system coupled with the device to allow the control system to modify operation of the device based on the position of the position indicator. Doing so would allow the user to accurately determine the position of the inner shaft relative to the outer shaft, and warn a user if the inner shaft is not fully retracted before repositioning the device, simplifying the ablation procedure as the inner shaft position is more readily determined. (Christopherson: Page 7, Par. [0062]) In this combination, the position sensor would be located in the handle, along the translation path of the inner shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794